Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 01-15-2022 has been entered and considered.
Claims 1-20 are pending in this application.
Claim Objections
2.	Claims 9, 13 and 16 are objected to because of the following informalities: 
	In claim 9 line 7, the term “/” needs to be deleted.
	In claim 16 line 4, the term “and/or” needs to be deleted.
In claim 13, the term “a second time-frequency resource” in lines 3 and 5 seems to refer back to the same term in claim 8 line 6 on which claim 13 depends from.  If this is true, it is suggested to change the terms in claim 13 to --the second time-frequency resource--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-7, 10-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 5 and 12 recite the terms “a first another second non-orthogonal access parameter” and “a second another second non-orthogonal access parameter” which are vague and indefinite because it is not clear what they mean/refer to and very confusing.  Moreover, the claim further recites “wherein the second non-orthogonal access parameter comprises the first and second another second non-orthogonal access parameters” and it is known how the second parameter (one parameter) comprises of the first and second another second parameters (plurality of parameters).  Therefore, it is not known the metes and the bounds of the claimed language.  
Claim 6 recites the terms “a first another second time-frequency resource” and “a second another second time-frequency resource” which are vague and indefinite because it is not clear what they mean/refer to and very confusing.  Therefore, it is not known the metes and the bounds of the claimed language.  Similar issue occurs in claim 20.
Claims 10-11 are amended by removing the appropriate units and now it is not known nor clear what element(s) that are configured to implement the steps of both claims.  Therefore, it is not known the metes and the bounds of the claimed language.
Claim 20 recite the terms “a first another second non-orthogonal access parameter” and “a second another second non-orthogonal access parameter” which are vague and indefinite because it is not clear what they mean/refer to and very confusing.   Moreover, the claim recites the limitation "the first and second another second time-frequency resources" in line 9.  There is insufficient antecedent basis for this limitation in 
Claims 7 and 13-14 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102 a1 as being anticipated by Kim et al (US 2016/0381674), hereinafter referred to as Kim.
For claim 1, Kim discloses a method for transmitting an uplink signal (see at least title; transmitting uplink), comprising: generating, based on a first non-orthogonal access parameter, a signal that carries uplink data, wherein the signal that carries the uplink data occupies a first time-frequency resource (see at least [0067]-[0068]; receiving at least PDCCH/PDSCH and wherein at least PDCCH comprises of DCI (at least TX power of PUSCH (claimed first parameter)) (see at least [0086] and/or Table 3) and based on that generating at least PUSCH (claimed uplink data) and wherein at least 
For claim 2, Kim further discloses wherein the first non- orthogonal access parameter and the second non-orthogonal access parameter comprise at least one of: different non-orthogonal access spreading factors; different bit-group-to-symbol-group mapping rules; different interleaving parameters; different scrambling parameters; or different transmit powers (see at least [0097] and/or Table 3; plurality of different 
For claim 3, Kim further discloses wherein determining the second non-orthogonal access parameter based on a type of the uplink control information (see at least [0311]; determining (increase) of transmit power (claimed parameter) is based on at least HARQ-ACK (claimed type of uplink control information)).
For claim 4, Kim further discloses determining the second time-frequency resource based on a type of the uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed second time-frequency resource)).
For claim 5, Kim further discloses the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]-[0069]; PUCCH (UCI includes at least ACK/NACK, PMI, SR…)); and the determining the second non-orthogonal access parameter based on a type of the uplink control information comprises: determining, based on a type of the first uplink control information, a first another second non- orthogonal access parameter corresponding to the first uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) is based on PUCCH (type of UCI (claimed type of first uplink control information ([0068]; SR for example)) And/or at least [0133]-[0141]; plurality of different formats based on type of UCI); and determining, based on a type of the second uplink control information, a second another second non-orthogonal access parameter corresponding to the second uplink control 
For claim 6, Kim further discloses the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]-[0069]; PUCCH (UCI includes at least ACK/NACK, PMI, SR…)), and determining, based on the type of the first uplink control information, a first another second time- frequency resource occupied by a signal that carries the first uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; ACK/NACK for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)); and determining, based on the type of the second uplink control information, a second another second time- frequency resource occupied by a signal that carries the second uplink control information (see at least [0322]; the determining of PUCCH resource based on at least type of UCI ([0068]; SR for example) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed time-frequency resource)); wherein the second time-frequency resource includes the first and second another second time-frequency resources (see at least [0322] and/or [0068] and/or 
For claim 7, Kim further discloses in the generating of the signal that carries the uplink control information, the first uplink control information and the second uplink control information are encoded as a whole (see at least [0067]-[0068]; generating/transmitting PUCCH (claimed whole) that comprises uplink control information (UCI) and/or abstract; multiplexing UCI in at least one subframe (whole)).
Claims 8-14 are rejected for same reasons as claims 1-7, respectively since Kim discloses a UE (claimed apparatus) that generates and sends uplink data and uplink control information to the eNB (see at least [0067]-[0068]).
For claim 15, Kim discloses a communications apparatus (see at least [0067]-[0068]; eNB), comprising: a transmitter, configured to send first configuration information and second configuration information to a terminal device (see at least [0067]-[0069]; sending at least PDCCH/PDSCH and wherein at least PDCCH (claimed first/second configuration information) is sent to a UE), wherein the first configuration information comprises information about a first non-orthogonal access parameter used to transmit uplink data and information about a first time-frequency resource used to transmit the uplink data (see at least [0067]-[0068]; PDCCH comprises of DCI (at least TX power of PUSCH (claimed first parameter)) (see at least [0086] and/or Table 3) and based on that generating by the UE at least PUSCH (claimed uplink data) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed first time-frequency resource))), and the second configuration information comprises information about a second non-orthogonal access parameter used to transmit uplink control 
Claims 16 and 18-19 are rejected for same reasons as claims 2, 4 and 3, respectively.

For claim 20, Kim further discloses wherein the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]; UCI includes at least ACK/NACK and SR…); and the information about the second non-orthogonal access parameter used to transmit the uplink control information comprises information about a first another second non-orthogonal access parameter used to transmit the first uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) for PUCCH ([0068]; PUCCH that comprises at least SR for example)) and information about a second another second non-orthogonal access parameter used to transmit the second uplink control information (see at least [0311]-[0314] and/or Fig.17(b); determining (increase) of transmit power P1 (claimed parameter) for PUCCH ([0068]; PUCCH that comprises at least ACK/NACK for example)); wherein the second time-frequency resource includes the first and second another second time-frequency resources (see at least [0322] and/or [0068] and/or [0089]: PUCCH resource and use/allocation of uplink (UL) resources (claimed second time-frequency resource) and wherein PUCCH includes at least SR and ACK/NACK).
Response to Arguments
5.	Applicant's arguments filed in regard of claims 1 and 5 have been fully considered but they are not persuasive. 
In regard of claim 1, the Applicant repeatedly argues that Kim does not teach “non-orthogonal access parameter” and wherein the Applicant specifically mentions that Kim makes absolutely no reference to non-orthogonal anything (see Remarks pg.11).  However, the examiner disagrees because first of all: what matters is what the parameter does and not what it is called since Kim does not choose to use his own lexicography to designate the parameter as “non-orthogonal access parameter”. However, Kim’s mapped parameter is the same regardless to the terminology used.  Second of all, at least the applicant’s own claims such as claim 2 define the argued non-orthogonal access parameter as/comprising transmit power (claim 2 line 8).  Additionally, Kim teaches in at least [0067]-[0068] the use of PDCCH (configuration/control signal) that is transmitted from eNB and received by UE(s) and comprises of DCI and wherein [0086] discloses that the DCI transports at least UL (PUCCH and PUSCH) resource assignment information and UL (PUCCH and PUSCH) TX power and wherein at least TX power is mapped to the claimed “non-orthogonal access parameter” and wherein specifically Table 3 of [0097] recites power control/TX for PUCCH and PUSCH and based on that (respective/each TX power) generating by the UE(s) at least PUSCH (claimed uplink data) and PUCCH that comprises uplink control information (UCI) ((claimed uplink control information)).
Moreover, the applicant argues in pg.11 of the Remarks that the examiner fails to point out where/how “the first non-orthogonal access parameter is different from the 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the terminal device sends, to the network device in a non-orthogonal multiplexing manner, the signal that carries the uplink control information and the signal that carries the uplink data. This helps improve time-reference resource utilization (see pg.11 of the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, in regard of claim 5, the new introduced limitations raise new issue(s) (see 112 rejection above).  Moreover, the Applicant argues that Kim does not teach the relationship between the multiple uplink control information and access parameters.  However, the examiner disagrees because Kim discloses in at least [0068]-[0069] the use/transmission of PUCCH that comprises UCI (the multiple uplink control information such as at least SR, PMI…) and wherein at least [0311]-[0314] and/or Fig.17(b) discloses determining (increase) of transmit power P1 (claimed first/second parameter) 
Therefore, it must be also noted that "In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art," it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it”. Kalman v. Kimberly-Clark Corp., 71 3 F.2d 760, 772, 21 8 USPQ 781,789 (Fed. Cir. 1983).
	Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

 /HICHAM B FOUD/
Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467